DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group II, claims 2, 12-20 in the reply filed on June 1, 2022 is acknowledged.  The traversal is on the ground(s) that the system of claim 2 as claimed requires pre-stimulation of the sensor using a pulse of light.  This is found persuasive. The restriction requirement of April 27, 2022 between of Groups I and II is withdrawn.
 
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Romania on June 13, 2018. It is noted, however, that applicant has not filed a certified copy of the A/00420/2018 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3 and 10 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by D. Bennet, et al. (Anal. Chem., (2013), 85(10), pp. 4902-4911) (Bennet-1).

Regarding claim 1, Bennet-1 teaches a bio-sensing method (Evaluation of Toxicity Protective Agents by the ECIS System., p. 4908, left column, second paragraph) comprising: 
employing a light source (light emitting diode (LED-RGB) strip light system, p. 4903, left column, Design of LED Light Setup on the Microelectrode system, attached RGC-5 cells were exposed to white light for approximately 4 hours, after cell were stressed; they were treated with different drugs for 6 hours and were monitored for the induction of a cellular response, Section S5, bottom of p. S6) to deliver a pulse of light (the cultured well was exposed to light, p. 4904, right column, first paragraph; exposed to white light for approximately 4 hours, Section S5, bottom of S6) to a sensor,  (Fig. 1, cell monitoring system electrode array) comprising a culture of photosensitive living cells (rat retinal ganglion cells (RGC-5) monolayer, p. 4903, left column, second paragraph, p. 4904, right column, first paragraph) attached to a surface of an electrode (monolayer cells in cultured well on gold electrode, Fig. 1, p. 4904, right column, first paragraph); 
in response to delivering the pulse of light to the sensor, performing a target measurement of an electrical impedance of the sensor characterizing a response of the sensor to the pulse of light (Fig. 3a, the changes in cellular impedance resulting from the change in typical cellular impedance to light-induced stress effect (impedance decreases), then followed by antagonistic drug effects (impedance recovery) were determined by the ECIS, Section S5, p. S6, Drug concentrations selection and administration in to the electrode), 
the measurement performed at a time instance following a delivery of the pulse of light by a pre-determined time delay while the sensor is in contact with a target sample (Fig. 3a, changes in cellular impedance resulting from antagonistic drug effects (impedance recovery) were determined by the ECIS, Section S5, p. S6, Drug concentrations selection and administration in to the electrode); and 
in response to performing the target measurement, determining whether the target sample comprises a target analyte according to a result of the target measurement (Fig. 3a, the drugs were added and cell protection was then examined and compared with the control, Section S5, p. S6, Drug concentrations selection and administration in to the electrode) and further according to a result of a reference measurement of the electrical impedance of the sensor (compared with the control, Section S5, bottom of p. S6); 
wherein the reference measurement is performed at another time instance following a delivery of another pulse of light to the sensor by the time delay (Fig. 3a, showing negative control; measurements at hour 8 and then at hour 12 when drugs are administered to other samples), the reference measurement performed while the sensor is in contact with a reference sample (on every 2 h of light exposed culture, medium was removed, and the previously prepared staining solution was added to the wells and incubated for 10 min at 37 °C., p. 4903, right column, second paragraph; two wells were used as control experiments; one well was used as a negative control, which showed continuous stress and the other one as positive control throughout the experiment, and the outcome effect on ECIS data were compared, Section S5, p. S7, first paragraph).

Regarding claim 3, Bennet-1 teaches comprising bringing the sensor in contact with the target sample in response to delivering the pulse of light to the sensor (after 4h of light exposure, four different drugs were added in four wells, p. 4908, left column, second paragraph).

Regarding claim 7, Bennet-1 teaches the time delay is smaller than a recovery time required by the sensor to return to a value of the electrical impedance measured prior to the delivery of the other pulse of light while the sensor is in contact with the reference sample (Fig. 3a showing negative control continues to decline therefore time delay is smaller than recovery time).

Regarding claim 10, Bennet-1 teaches further comprising: in response to delivering the pulse of light to the sensor, performing another measurement of the electrical impedance of the sensor while the sensor is in contact with the target sample (Fig. 3a showing impedance measurements made at hours 12-18), the other measurement subsequent to the target measurement and further characterizing the response of the sensor to the pulse of light (Fig. 3a, impedance measurements made after administration); and determining whether the target sample comprises the target analyte further according to a result of the other measurement (Fig. 3a showing, changes in cellular impedance resulting from antagonistic drug effects (impedance recovery) were determined by the ECIS, Section S5, p. S6, Drug concentrations selection and administration in to the electrode).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over D. Bennet, et al. (Anal. Chem., (2013), 85(10), pp. 4902-4911) (Bennet-1) and further in view of Abassi et al. (WO 2005/077104 A2).

Regarding claims 4 and 5, Bennet-1 teaches plotting impedance profiles of RGC-5 cells exposed to different concentrations of drugs (Figure S-4) and that the methodology is beneficial to high throughput drug screening with the aim of identifying compounds that might protect RGCs from light toxicity (p. 4903, left column, first paragraph) but fails to teach further comprising determining a concentration of the target analyte within the target sample according to the result of the target measurement and according to the result of the reference measurement (claim 4).
Bennet-1 teaches plotting a difference between a first value and a second value, the first value determined according to the result of the target measurement, the second value determined according to the result of the reference measurement (the normalized variance ratio was used to quantify the changes (Figure 4), p. 4908, right column) but fails to teach determining the concentration of the target analyte according to a difference between a first value and a second value (claim 5).
Abassi teaches a method for monitoring cell-substrate impedance using electrode arrays and performing real-time cell based assays investigating the effects of one or more compounds on cells or cytotoxicity assays (p. 5-6). Abassi teaches one can plot cell index as a function of the dose concentration ofthe test compound to construct a "dose-response curve" (p. 21, ln. 8-31).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Bennet-1 to determine a concentration from a dose response curve as taught by Abassi because doing so would provide identification of protective drugs. 

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over D. Bennet, et al. (Anal. Chem., (2013), 85(10), pp. 4902-4911) (Bennet-1) and further in view of D. Bennet, et al. (Anal. Biochem., (2013), 436(2), pp. 84-92) (Bennet-2).

Regarding claim 6, Bennet-1 teaches attached RGC-5 cells were exposed to white light for approximately 4 hours before being treated with drugs (Section S5, bottom of p. S6). Bennet-1 teaches the average value of light exposure induces a persistent reduction in resistance with a peak decline initiating within few minutes of exposure (p. 4908, left column, middle). Bennet-1 also teaches cells were exposed to different color light radiation (cell stressed, approximately 150−180 min), then treated using different drugs (p. 4905, left column, first paragraph). However, Bennet-1 fails to teach the time delay has a value between one minute and one hour. 
Bennet-2 teaches investigating light-induced anatomical alterations in retinal cells (title). Bennet-2 teaches wherein the time exposure to light is a result effective variable. Specifically, Bennet-2 teaches that exposure to different light intensities induced different impedance drops in light stressed cells at different times and that blue light radiation induces a rapid drop in cell function after 20 minutes (Figs. 7, 8).  Since this particular parameter is recognized as result-effective variable, i.e. a variable which achieves a recognized result, the determination of the optimum or workable ranges of said variable can be characterized as routine experimentation. See In re Boesch, 617 F. 2d 272, 205 U.S.P.Q. 215 (C.C.P.A. 1980).    
Therefore it would have been obvious to one of ordinary skill in the art at before the effective filing date of the invention to modify the method of Bennet-1 to use a time delay has a value between one minute and one hour depending on the light intensity used to stress the cells with a reasonable expectation of success. Additionally, one of ordinary skill in the art would recognize that using a higher light intensity would decrease the delay time and would advantageously result in a shorter assay time and increased efficiency. 

Claim(s) 8, 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over D. Bennet, et al. (Anal. Chem., (2013), 85(10), pp. 4902-4911) (Bennet-1).

Regarding claim 8, Bennet-1 fails to teach the time delay is pre-determined according to a level of measurement noise associated with the reference measurement. However, Bennet-1 teaches for RGC-5 cells exposed to light radiation in vitro, the initial exposure time of ROS and ATP levels does not show a big difference, but after increasing the duration of exposure the ROS and ATP levels were changed (p. 4907, left column, top). Bennet-1 teaches that the cells show that an increase in light radiation triggers releasing ROS as detected by an increase in fluorescence and that the ATP cellular activity level shows a decrease in fluorescence vice versa; this optical visualizing of the fluorescence image coincided with the quantitative assay (p. 4907, left column, bottom). Additionally, Bennet-1 teaches all of the experiments were done within the stationary phase and that after the resistance of the control well impedance started to change into an accelerated death phase (p. 4905, left column, first paragraph). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Bennet-1 to use a time delay depending on the measurement noise associated with the reference measurement (ROS levels shown as fluorescence in control measurements and resistance of the control well impedance changing to an accelerated death phase) because doing so would facilitate optical visualization of the responses in addition to impedance measurements and facilitate performance of the assay before an accelerated death phase as taught by Bennet-1.

Regarding claim 9, Bennet-1 fails to teach the time delay is pre-determined according to the target analyte. However, Bennet-1 teaches after 4 h of light exposure, four different drugs were added in four wells. Figure 3a shows that the cells were stressed at initial light exposure and that impedance was decreased. Cells were then treated with drugs; all of the drugs provided significant levels of protection from cell damage, which is clearly shown by the impedance recovery. Fig. 3(b) shows recovery time for each drug at every hour. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Bennet-1 to pre-determine the time delay according to the target analyte (drug administered) with a reasonable expectation of the success of further acquiring additional recovery time information. 

Regarding claim 11, Bennet-1 teaches performing the reference measurement during the measurement of the drug treated wells (Fig. 3) and therefore fails to teach further comprising, in preparation for delivering the pulse of light to the sensor: employing the light source to deliver the other pulse of light to the sensor; and in response, performing the reference measurement. However, the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. See MPEP § 2144.04(IV)(C). Therefore, one of ordinary skill in the art would before the effective filing date of the invention would have found obvious to modify the method of Bennet-1 to perform the reference measurement before delivering the pulse of light to the sensor because doing so would yield a predictable result of evaluating the control wells before commencing the assay. 

Claim(s) 2, 12-14 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over D. Bennet, et al. (Anal. Chem., (2013), 85(10), pp. 4902-4911) (Bennet-1) and further in view of Abassi et al. (WO 2005/077104 A2).

Regarding claim 2, Bennet-1  teaches a system (cell monitoring system under controlled light environment, Fig. 1) comprising: 
	a sensor (Fig. 1, cell monitoring system electrode array)  comprising a culture of photosensitive living cells (rat retinal ganglion cells (RGC-5) monolayer, p. 4903, left column, second paragraph, p. 4904, right column, first paragraph) attached to a surface of an electrode (monolayer cells in cultured well on gold electrode, Fig. 1, p. 4904, right column, first paragraph); 
	a light source configured to illuminate the sensor (light emitting diode (LED-RGB) strip light system, p. 4903, left column, Design of LED Light Setup on the Microelectrode system,; and 
	a computer system connected to the light source and to an electrical impedance analyzer configured to measure an electrical impedance of the sensor (Digital output system controller desktop, Fig 1), 
	Bennet-1 teaches to actuate the light source to deliver a pulse of light to the sensor (attached RGC-5 cells were exposed to white light for approximately 4 hours, after cell were stressed; they were treated with different drugs for 6 hours and were monitored for the induction of a cellular response, Section S5, bottom of p. S6);  
	in response to delivering the pulse of light, actuate the electrical impedance analyzer to perform a measurement of the electrical impedance of the sensor characterizing a response of the sensor to the pulse of light (Fig. 3a, the changes in cellular impedance resulting from the change in typical cellular impedance to light-induced stress effect (impedance decreases), then followed by antagonistic drug effects (impedance recovery) were determined by the ECIS, Section S5, p. S6, Drug concentrations selection and administration in to the electrode),
	the measurement performed at a time instance following a delivery of the pulse of light by a pre-determined time delay, the measurement performed while the sensor is in contact with a target sample (Fig. 3a, changes in cellular impedance resulting from antagonistic drug effects (impedance recovery) were determined by the ECIS, Section S5, p. S6, Drug concentrations selection and administration in to the electrode); and 
	in response to the target measurement, determine whether the target sample comprises a target analyte according to a result of the target measurement and further according to a result of a reference measurement of the electrical impedance of the sensor (compared with the control, Section S5, bottom of p. S6); 
	wherein the reference measurement is performed at another time instance following a delivery of another pulse of light to the sensor by the time delay (Fig. 3a, showing negative control; measurements at hour 8 and then at hour 12 when drugs are administered to other samples), the reference measurement performed while the sensor is in contact with a reference sample (on every 2 h of light exposed culture, medium was removed, and the previously prepared staining solution was added to the wells and incubated for 10 min at 37 °C., p. 4903, right column, second paragraph; two wells were used as control experiments; one well was used as a negative control, which showed continuous stress and the other one as positive control throughout the experiment, and the outcome effect on ECIS data were compared, Section S5, p. S7, first paragraph)..
Bennet-1 teaches a desktop for control but does not explicitly teach the computer system comprising at least one hardware processor configured to carry the above steps. 
Abassi teaches a system for monitoring cell-substrate impedance using electrode arrays and performing real-time cell based assays investigating the effects of one or more compounds on cells or cytotoxicity assays (p. 5-6). Abassi teaches utilizing a device station comprising electronic circuitry including software that is programmable to direct impedance monitoring of any of the wells of the device that comprise arrays at chosen time intervals and monitor the assay (p. 34, lns. 15-30).
Additionally, broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art. See MPEP 2144.04(III).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Bennet-1 such that the desktop is programmed to carry out the control of the assay as taught by Abassi because doing so would facilitate automation and control. 
 
Regarding claim 12,  the limitation “the sensor is brought in contact with the target sample in response to delivering the pulse of light to the sensor” is a recitation of intended use. An intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458,459 (CCPA 1963). The apparatus of Modified Bennet-1 is identical to the presently claimed structure and therefore, would have the ability to perform the use recited in the claim.

 Regarding claims 13 and 14, Bennet-1 teaches plotting impedance profiles of RGC-5 cells exposed to different concentrations of drugs (Figure S-4) and that the methodology is beneficial to high throughput drug screening with the aim of identifying compounds that might protect RGCs from light toxicity (p. 4903, left column, first paragraph) but fails to teach wherein the at least one hardware processor is further configured to determine a concentration of the target analyte within the target sample according to the result of the target measurement and according to the result of the reference measurement (claim 13).
Bennet-1 teaches plotting a difference between a first value and a second value, the first value determined according to the result of the target measurement, the second value determined according to the result of the reference measurement (the normalized variance ratio was used to quantify the changes (Figure 4), p. 4908, right column) but fails to teach the at least one hardware processor is further configured to determine the concentration of the target analyte according to a difference between a first value and a second value (claim 14).
Abassi teaches a method and system for monitoring cell-substrate impedance using electrode arrays and performing real-time cell based assays investigating the effects of one or more compounds on cells or cytotoxicity assays (p. 5-6). Abassi teaches one can plot cell index as a function of the dose concentration ofthe test compound to construct a "dose-response curve" (p. 21, ln. 8-31).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Bennet-1 to determine a concentration from a dose response curve as taught by Abassi because doing so would provide identification of protective drugs. 
 

Regarding claim 16,  Bennet-1 teaches the time delay is smaller than a recovery time required by the sensor to return to a value of the electrical impedance measured prior to the delivery of the other pulse of light while the sensor is in contact with the reference sample (Fig. 3a showing negative control continues to decline therefore time delay is smaller than recovery time).
 
Regarding claim 17,  Modified Bennet-1 fails to teach the time delay is pre-determined according to a level of measurement noise associated with the reference measurement. However, Bennet-1 teaches for RGC-5 cells exposed to light radiation in vitro, the initial exposure time of ROS and ATP levels does not show a big difference, but after increasing the duration of exposure the ROS and ATP levels were changed (p. 4907, left column, top). Bennet-1 teaches that the cells show that an increase in light radiation triggers releasing ROS as detected by an increase in fluorescence and that the ATP cellular activity level shows a decrease in fluorescence vice versa; this optical visualizing of the fluorescence image coincided with the quantitative assay (p. 4907, left column, bottom). Additionally, Bennet-1 teaches all of the experiments were done within the stationary phase and that after the resistance of the control well impedance started to change into an accelerated death phase (p. 4905, left column, first paragraph). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Bennet-1 to use a time delay depending on the measurement noise associated with the reference measurement (ROS levels shown as fluorescence in control measurements and resistance of the control well impedance changing to an accelerated death phase) because doing so would facilitate optical visualization of the responses in addition to impedance measurements and facilitate performance of the assay before an accelerated death phase as taught by Bennet-1.

 
Regarding claim 18, Modified Bennet-1 fails to teach the time delay is pre-determined according to the target analyte. However, Bennet-1 teaches after 4 h of light exposure, four different drugs were added in four wells. Figure 3a shows that the cells were stressed at initial light exposure and that impedance was decreased. Cells were then treated with drugs; all of the drugs provided significant levels of protection from cell damage, which is clearly shown by the impedance recovery. Fig. 3(b) shows recovery time for each drug at every hour. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Bennet-1 to pre-determine the time delay according to the target analyte (drug administered) with a reasonable expectation of the success of further acquiring additional recovery time information. 

 
Regarding claim 19,  Modified Bennet-1 teaches the at least one hardware processor is further configured to: in response to actuating the light source to deliver the pulse of light to the sensor, actuate the electrical impedance analyzer to perform another measurement of the electrical impedance of the sensor while the sensor is in contact with the target sample (Fig. 3a showing impedance measurements made at hours 12-18), the other measurement subsequent to the target measurement and further characterizing the response of the sensor to the pulse of light (Fig. 3a showing impedance measurements made at hours 12-18); and determine whether the target sample comprises the target analyte further according to a result of the other measurement (Fig. 3a showing, changes in cellular impedance resulting from antagonistic drug effects (impedance recovery) were determined by the ECIS, Section S5, p. S6, Drug concentrations selection and administration in to the electrode)..
 
Regarding claim 20, Modified Bennet-1 teaches performing the reference measurement during the measurement of the drug treated wells (Fig. 3) and therefore fails to teach teaches the at least one hardware processor is further configured, in preparation for actuating the light source to deliver the pulse of light to the sensor, to: actuate the light source to deliver the other pulse of light to the sensor; and in response, actuate the electrical impedance analyzer to perform the reference measurement. However, the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. See MPEP § 2144.04(IV)(C). Therefore, one of ordinary skill in the art would before the effective filing date of the invention would have found obvious to modify the method of Bennet-1 to perform the reference measurement before delivering the pulse of light to the sensor because doing so would yield a predictable result of evaluating the control wells before commencing the assay. 



Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over D. Bennet, et al. (Anal. Chem., (2013), 85(10), pp. 4902-4911) (Bennet-1) and further in view of Abassi et al. (WO 2005/077104 A2) as applied to claim 2 above and further in view of D. Bennet, et al. (Anal. Biochem., (2013), 436(2), pp. 84-92) (Bennet-2).
	
Regarding claim 15, Bennet-1 teaches attached RGC-5 cells were exposed to white light for approximately 4 hours before being treated with drugs (Section S5, bottom of p. S6). Bennet-1 teaches the average value of light exposure induces a persistent reduction in resistance with a peak decline initiating within few minutes of exposure (p. 4908, left column, middle). Bennet-1 also teaches cells were exposed to different color light radiation (cell stressed, approximately 150−180 min), then treated using different drugs (p. 4905, left column, first paragraph). However, Bennet-1 fails to teach the time delay has a value between one minute and one hour. 
Bennet-2 teaches investigating light-induced anatomical alterations in retinal cells (title). Bennet-2 teaches wherein the time exposure to light is a result effective variable. Specifically, Bennet-2 teaches that exposure to different light intensities induced different impedance drops in light stressed cells at different times and that blue light radiation induces a rapid drop in cell function after 20 minutes (Figs. 7, 8).  Since this particular parameter is recognized as result-effective variable, i.e. a variable which achieves a recognized result, the determination of the optimum or workable ranges of said variable can be characterized as routine experimentation. See In re Boesch, 617 F. 2d 272, 205 U.S.P.Q. 215 (C.C.P.A. 1980).    
Therefore it would have been obvious to one of ordinary skill in the art at before the effective filing date of the invention to modify the method of Bennet-1 to use a time delay has a value between one minute and one hour depending on the light intensity used to stress the cells with a reasonable expectation of success. Additionally, one of ordinary skill in the art would recognize that using a higher light intensity would decrease the delay time and would advantageously result in a shorter assay time and increased efficiency. 

 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Entcheva et al. (WO 2017192579 A1) discloses an automated system for all-optical dynamic cardiac electrophysiology testing at the cellular/multicellular level, which combines optogenetic actuation via ChR (or other opsins) with simultaneous optical sensing of voltage (para. [0056]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIS R KESSEL whose telephone number is (571)270-7698. The examiner can normally be reached Monday-Thursday, 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun G. Sajjadi can be reached on (571) 272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARIS R. KESSEL
Primary Examiner
Art Unit 1699



/MARIS R KESSEL/           Primary Examiner, Art Unit 1699